Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 13, 2018

                                        No. 04-18-00129-CV

                                      Stanton P. BELL, et al.,
                                            Appellants

                                                  v.

                      CHESAPEAKE ENERGY CORPORATION, et al.,
                                    Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI22093
                        Honorable Cathleen M. Stryker, Judge Presiding

                                           ORDER
         The clerk’s record in this accelerated appeal is due April 16, 2018. On April 12, 2018,
the district clerk filed a notification of late record asking for an additional twenty days in which
to file the clerk’s record. In the notification, the district clerk states additional time is necessary
because she has “attorneys filing designation [sic] and do not have enough time to invoice the
appeal and received payment.” After review, we GRANT IN PART AND DENY IN PART
the district clerk’s request for an extension of time. Rule 35.3(c) of the Texas Rules of Appellate
Procedure states we may extend the deadline for filing the clerk’s record, but an extension in an
accelerated appeal “must not exceed . . . 10 days.” Tex. R. App. P. 35.3(c). Accordingly, we
GRANT the district clerk an extension of ten days in which to file the clerk’s record, but DENY
her request for an extension of twenty days. We ORDER the district clerk to file the clerk’s
record in this court on or before April 26, 2018.

       We order the clerk of this court to serve a copy of this order on the district clerk and all
counsel.
                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court